Case 2:20-cr-00168-NBF Document 4 Filed 07/22/20 Page 1 of 3

FILED

IN THE UNITED STATES DISTRICT COURT JUL 29 2029:
FOR THE WESTERN DISTRICT OF PENNSYLVANIA — Clep y

KUS
WEsr Dist op SiRICT

UNITED STATES OF AMERICA | ) “ ENNSYL et
) a , IA
V. ) Criminal No. 40 f b6
) [UNDER SEAL]
GEORGE ALLEN )

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
| States Attorney for the Western District of Pennsylvania, and Jonathan D. Lusty, Assistant United
States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT
A federal grand jury returned a one-count Indictment against the above-named defendant
for an alleged violation of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

l Obstruction of Law Enforcement During Civil : 18 U.S.C. §§ 2 and
Disorder 231(a)(3)

On May 30, 2020

Il. ELEMENTS OF THE OFFENSE

A. As to Count 1:

In order for the crime of Obstruction of Law Enforcement During Civil Disorder, in
violation of 18 U.S.C. §§ 2 and 231(a)(3), to be established, the government must prove all of the
following essential elements beyond a reasonable doubt:

Jo, That a “civil disorder,” as that term is defined by 1 8 U.S.C. § 232(1), existed

at the time the defendant acted, or attempted to act.
Case 2:20-cr-00168-NBF Document 4 Filed 07/22/20 Page 2 of 3

- 2. That the civil disorder resulted in the obstruction or delay of “commerce,”
as that term is defined in 18 US.C. § 232(2), or adversely affected “commerce.”

3, That the defendant committed an act, or attempted to-commit an act for the
intended purpose of obstructing, impeding or interfering, either by himself or with someone else,
in a violent manner with a law enforcement officer or officers. |

4. That the officer or officers were lawfully engaged in the performance of |
their official duties incident to and during the commission of the civil disorder.

5. That the defendant acted willfully. .

See 18 U.S.C. §§ 231(a)(3), 232(1) and 232(2); see also, United States v.
Casper, 541 F.2d 1275, 1276 (8 Cir. 1976).

Ill. PENALTIES
A. As to Count 1: ‘Obstruction of Law Enforcement During Civil Disorder (18
U.S.C. §§ 2 and 231(a)(3)): |
1. The maximum penalties for individuals are:
(a) imprisonment for not more than five (5) years;
(b) a fine not more than the greater of; | .
(1) _ $250,000;
; or
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than .
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
. the sentencing process (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18

U.S.C. § 3583);
Case 2:20-cr-00168-NBF Document 4 Filed 07/22/20 Page 3 of 3

(d) Any or all of the above.
| IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed if the defendant is convicted,
pursuant to 18 USC. § 3013. |
| V. RESTITUTION
_ Restitution may be required in this case, together with any authorized penalty, as part of
the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 363A, and 3664.
| | VI. FORFEITURE |
Not applicable in this case.
| Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Jonathan D. Lusty
JONATHAN D. LUSTY

Assistant U.S. Attorney
PA ID No. 311180
